Plaintiff in error, hereinafter called defendant, was convicted in the district court of Alfalfa county of the crime of robbery with firearms in the robbing of the Bank of Burlington, in said county, and his punishment fixed at confinement in the state penitentiary for a period of five years.
The appeal is by transcript. Judgment and sentence was rendered on the 12th day of February, 1931. The petition in error and transcript was filed in this court on the 14th day of August, 1931.
Section 2808, C. O. S. 1921, provides:
"* * * In felony cases the appeal must be taken within six months after the judgment is rendered, and a transcript *Page 76 
in both felony and misdemeanor cases must be filed as hereinafter directed."
August 12, 1931, was the last day upon which an appeal could be filed in this court from such judgment. Where the appeal is not filed within six months from the date of judgment, this court acquires no jurisdiction. Gorman v. State,9 Okla. Cr. 351, 131 P. 939; Mathis v. State, 18 Okla. Cr. 199,194 P. 278.
For the reasons stated, the appeal is dismissed.
DAVENPORT, P. J., and EDWARDS, J., concur.